Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Transition Report of Oak Ridge Micro-Energy, Inc. (the “Registrant”) on Form 10-K for the period ending December 31, 2011, as filed with the SEC on the date hereof (the “Transition Report”), I, Jeffrey J. Flood, CEO, President, Secretary and Treasurer of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Transition Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Transition Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: April 24, 2013 By: /s/Jeffrey J. Flood Jeffrey J. Flood, CEO, President, Secretary, Treasurer and Director
